Case: 14-50944    Document: 00513148433       Page: 1     Date Filed: 08/10/2015




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT


                                    No. 14-50944                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
NICOLE BURTON,                                                         August 10, 2015
                                                                        Lyle W. Cayce
               Plaintiff - Appellant                                         Clerk

v.

FREESCALE SEMICONDUCTOR, INCORPORATED; MANPOWER OF
TEXAS, L.P.; MANPOWER, INCORPORATED; TRANSPERSONNEL,
INCORPORATED,

               Defendants - Appellees




                  Appeal from the United States District Court
                       for the Western District of Texas


Before REAVLEY, OWEN, and HIGGINSON, Circuit Judges.
REAVLEY, Circuit Judge:
        Plaintiff–Appellant Nicole Burton appeals the district court’s grant of
summary judgment in favor of Defendant–Appellees Freescale Semiconductor,
Inc.    (“Freescale”),   Manpower      of   Texas,   L.P.,     Manpower,        Inc.,       and
Transpersonnel, Inc.      (collectively, “Manpower”).        Burton brought a claim
under the Americans with Disabilities Act (the “ADA”) alleging discriminatory
termination and a claim under the Texas Labor Code alleging retaliatory
termination based on her filing of a workers’ compensation claim. The district
court ruled that the defendants had asserted legitimate reasons for
    Case: 14-50944    Document: 00513148433      Page: 2     Date Filed: 08/10/2015



                                  No. 14-50944
terminating Burton and that she failed to make an adequate showing that
these reasons were pretextual.
      Concluding that the evidence, viewed in Burton’s favor, is sufficient to
raise an inference of pretext, we reverse the district court’s grant of summary
judgment with respect to Burton’s ADA claim. Burton’s retaliation claim,
however, fails as a matter of law because Freescale did not provide Burton’s
workers’ compensation coverage and because there is no evidence that
Manpower acted with a retaliatory motive.
                                 BACKGROUND
      Freescale is a designer and manufacturer of microchips that relies, in
part, on temporary employees provided by Manpower, a staffing agency.
Beginning in 2009, Burton worked for Freescale as one such “temp” employee.
(ROA.625–26.)    In 2009 and 2010, Burton received generally positive-to-
neutral performance reviews. (ROA.348–52.) In 2011, Burton’s fortunes with
Freescale turned. First, in January, she broke a wafer, the platform upon
which microchips are seated during construction. (ROA.363.) The incident
was reported and documented, and Burton received counselling from a
Manpower supervisor, Jerry Rivera.         (ROA.364, 442.)    Then, on March 1,
Burton inhaled chemical fumes while on the job. (ROA.147.) Nothing came of
the incident initially, but on April 12, she reported chest pains at work and
was ultimately attended to by the company medical department and then
EMS. (ROA.391–92.) Due to heart palpitations, she visited the emergency
room on May 9 and 17. (ROA.394–99.) In mid-June, Burton came to believe
that her health condition was caused by the exposure to fumes. (ROA.367,
384–85, 689–91.) She notified Freescale and then, a day later, Manpower.
(ROA.367, 154–55, 689–91) These reports effected the filing of a workers’
compensation claim. (ROA.767.)


                                       2
    Case: 14-50944     Document: 00513148433      Page: 3    Date Filed: 08/10/2015



                                  No. 14-50944
      Roughly two weeks later, in “late June-ish,” Freescale’s Bruce Akroyd
decided to terminate Burton. (ROA.134.) According to Akroyd, a June 28th
incident where Burton was caught using the Internet represented the “final”
straw. 1 (ROA.511.) Nonetheless, there is conflicting evidence on whether
Akroyd actually knew about the Internet incident when he decided to
terminate Burton and whether the Internet incident actually postdated the
decision to terminate Burton. Akroyd did not directly supervise Burton and
relied on reports of underlings in determining she should be terminated.
(ROA.563.) It remains unclear how he reached his decision, when he reached
his decision, and upon what basis he reached his decision.
      While the decision to terminate Burton’s assignment was made in late
June, she was not terminated until late July. (ROA.323–24, 660.) The delay
between the decision and its implementation was attributable to the need to
hire and train her replacement. (ROA.526–27.) When the time to actually
terminate Burton drew near, Manpower requested supporting documentation
from Freescale.    (ROA.339–40.)      Akroyd passed the request to Freescale
supervisors, who began generating retrospective “documentation” and (in
contrast to previous practices) meticulously cataloging Burton’s every
shortcoming.     (ROA.324, 338–39, 692; see also ROA.189.)             On July 25,
Manpower       recommended     against    termination    based    on    the   paltry
documentation and the recency of Burton’s workers’ compensation claim, but
Freescale insisted. (ROA.615–16, 692–93.)
      The next day, Rivera and Manpower’s regional director Joleen Dorsey
conducted a conference call with Freescale’s Akroyd and HR representative
Denise Chefchis to discuss Burton’s firing and establish a “communication



      1 Burton asserts she was not using the Internet, but does not dispute that her
Freescale supervisor genuinely believed she had been using the Internet.
                                         3
    Case: 14-50944     Document: 00513148433      Page: 4     Date Filed: 08/10/2015



                                  No. 14-50944
plan.” (ROA.323–24, 525.) Thereafter, Dorsey instructed Rivera to terminate
Burton’s assignment and to inform her it was based on four discrete incidents,
at least two of which occurred after the decision to terminate her had already
been made. (ROA.324.)
      After her termination, Burton filed a claim with the EEOC, and
Manpower and Freescale responded. (ROA.738–44.) The companies informed
the EEOC that Burton was fired based on the four reasons previously provided
to Burton at the time of her termination, this despite the fact that (at least)
two of those reasons post-dated the actual termination decision.
      Ultimately, Burton sued alleging her termination was discriminatory in
violation of the ADA and retaliatory in violation of section 451.001(1) of the
Texas Labor Code. The defendants moved separately for summary judgment,
and judgment was granted in their favor. Burton now appeals.
                           STANDARD OF REVIEW
      “We review a district court’s grant or denial of summary judgment de
novo, applying the same standard as the district court.” Robinson v. Orient
Marine Co., 505 F.3d 364, 365 (5th Cir. 2007).              Summary judgment is
appropriate “if the movant shows that there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law.” Fed.
R. Civ. P. 56(a). A factual “issue is ‘genuine’ if the evidence is sufficient for a
reasonable jury to return a verdict for the non-moving party,” and “‘material’
if its resolution could affect the outcome of the action.”           Burrell v. Dr.
Pepper/Seven Up Bottling Grp., Inc., 482 F.3d 408, 411 (5th Cir. 2007).
                                 DISCUSSION
                                        I.
      “The ADA prohibits an employer from discriminating against a ‘qualified
individual with a disability on the basis of that disability.’” E.E.O.C. v. LHC
Grp., Inc., 773 F.3d 688, 694 (5th Cir. 2014) (quoting 42 U.S.C. § 12112(a)).
                                        4
    Case: 14-50944      Document: 00513148433        Page: 5    Date Filed: 08/10/2015



                                    No. 14-50944
“When a plaintiff can offer only circumstantial evidence to prove a violation of
the ADA, this court applies the McDonnell Douglas burden-shifting
framework.” E.E.O.C. v. Chevron Phillips Chem. Co., LP, 570 F.3d 606, 615
(5th Cir. 2009). Under this framework, the plaintiff must make a prima facie
showing of discrimination. Id. Once the showing is made, a presumption of
discrimination arises, and the employer must “articulate a legitimate non-
discriminatory reason for the adverse employment action.” See id. The burden
then shifts to the plaintiff to show the articulated reason is pretextual. Id.
                                           A.
      This case requires us to go through each step of the McDonnell Douglas
framework at some length.          First, however, we consider the defendants’
threshold arguments that they are not proper defendants. Freescale argues
that it was not Burton’s “employer” under the ADA, while Manpower argues it
is not liable because Freescale was the driving force behind any discriminatory
termination. These arguments fail.
                                           1.
      In determining whether Freescale was Burton’s employer under the
ADA it is appropriate to apply the “hybrid economic realities/common law
control test.” 2 See Deal v. State Farm Cnty. Mut. Ins. Co. of Texas, 5 F.3d 117,
118–19 (5th Cir. 1993) (quoting Fields v. Hallsville Indep. Sch. Dist., 906 F.2d
1017, 1019 (5th Cir. 1990)). “The right to control an employee’s conduct is the
most important component of this test,” and we consider “whether the alleged
employer has the right to hire and fire the employee, the right to supervise the
employee, and the right to set the employee’s work schedule.” Id. at 119. “The



      2 Deal and Fields dealt with Title VII and the Age Discrimination in Employment Act
rather than the ADA. Nevertheless, “[g]iven the substantial overlap in the analytical
framework among the employment discrimination statutes,” the test is applicable. See St.
John v. NCI Bldg. Sys., Inc., 537 F. Supp. 2d 848, 859 (S.D. Tex. 2008).
                                           5
    Case: 14-50944      Document: 00513148433    Page: 6   Date Filed: 08/10/2015



                                  No. 14-50944
economic realities component of our test has focused on whether the alleged
employer paid the employee’s salary, withheld taxes, provided benefits, and set
the terms and conditions of employment.” Id.
        Freescale argues it is not Burton’s employer because it did “not have
authority to hire, fire, supervise or directly administer disciplinary procedures”
to her. The evidence undermines this assertion. Freescale had the right to
demand Burton’s termination from the assignment. (ROA.237.) Freescale
supervised Burton. Complaints against her were made by Freescale personnel,
while her nominal Manpower supervisor, Arthur Flores, worked primarily at
a different Freescale location and never observed her while she worked.
(ROA.584.) Freescale employees completed performance reviews of Burton’s
work.     (ROA.348–52.)       On-the-job corrections and admonishment were
delivered    by   Freescale    employees.     (ROA.338–39,    413–14.)      Most
fundamentally, it was Freescale that decided and insisted that Burton be fired.
Burton has offered adequate evidence of an employment relationship.
        With respect to the economic realities inquiry, Freescale asserts that it
“does not handle payroll, withhold taxes, provided [sic] benefits, workers
compensation insurance, or set the terms and conditions of employment for
Manpower temps.” These considerations favor Freescale, but on balance and
cognizant of our mandate to “emphasize” the common law control test, we find
they do not change the outcome. See Juino v. Livingston Parish Fire Dist. No.
5, 717 F.3d 431, 434 (5th Cir. 2013). The competing tests are in equipoise, and
our emphasis on the common law control test is dispositive.
                                        2.
        Manpower argues it cannot be liable for Burton’s termination because
Akroyd, a Freescale manager, made the actual decision to terminate her. This
argument derives from our framing of the “right to control” inquiry: “which
entity made the final decisions regarding employment matters relating to the
                                        6
    Case: 14-50944        Document: 00513148433     Page: 7    Date Filed: 08/10/2015



                                    No. 14-50944
person claiming discrimination?” Vance v. Union Planters Corp., 279 F.3d 295,
301 (5th Cir. 2002) (quoting Skidmore v. Precision Printing & Packaging, Inc.,
188 F.3d 606, 617 (5th Cir. 1999)). Manpower has already admitted, however,
that it was Burton’s employer. The “right to control” test is not implicated, and
we will not misread Vance to mean, as Manpower argues, that in cases of joint
employment only the individual decisionmaker’s employer is the employer
subject to liability under the ADA.
      Manpower argues with more force that “merely being a ‘joint employer’
does not automatically impose liability for employment decisions under the
ADA.” For this assertion, Manpower cites Whitaker v. Milwaukee County, a
recent Seventh Circuit decision. See 772 F.3d 802 (7th Cir. 2014). We find
Whitaker persuasive and agree with Manpower as to the law.
      Other circuits “have held explicitly that establishing a ‘joint employer’
relationship does not create liability in the co-employer for actions taken by
the other employer.” Whitaker, 772 F.3d at 811 (citing Torres–Negrón v. Merck
& Co., 488 F.3d 34, 41 n.6 (1st Cir. 2007); Llampallas v. Mini–Circuits, Lab,
Inc., 163 F.3d 1236, 1244–45 (11th Cir. 1998). In Whitaker, the Seventh Circuit
agreed with the First and Eleventh Circuits as well as the EEOC that a joint
employer must bear some responsibility for the discriminatory act to be liable
for an ADA violation. See id. at 812. The relevant EEOC Enforcement Guide
concludes as follows: 3
      The [staffing] firm is liable if it participates in the client’s
      discrimination. For example, if the firm honors its client’s request
      to remove a worker from a job assignment for a discriminatory
      reason and replace him or her with an individual outside the
      worker’s protected class, the firm is liable for the discriminatory


      3We have repeatedly consulted the EEOC Compliance Manual when interpreting the
ADA. See, e.g., Chevron Phillips Chem. Co., LP, 570 F.3d at 616; Rogers v. Int’l Marine
Terminals, Inc., 87 F.3d 755, 759 (5th Cir. 1996).
                                          7
     Case: 14-50944        Document: 00513148433          Page: 8     Date Filed: 08/10/2015



                                        No. 14-50944
       discharge. The firm also is liable if it knew or should have known
       about the client’s discrimination and failed to undertake prompt
       corrective measures within its control.

EEOC, No. 915.002, Enforcement Guidance: Application of EEO Laws to
Contingent Workers Placed by Temporary Employment Agencies and Other
Staffing Firms, at 2260 (1997) (emphasis added).
       Like the Seventh Circuit, “[w]e have no reason to depart from the course
set by the other circuits and the view expressed by the agency charged with
the administration of the statute.” 4 Whitaker, 772 F.3d at 812. A staffing
agency is liable for the discriminatory conduct of its joint-employer client if it
participates in the discrimination, or if it knows or should have known of the
client’s discrimination but fails to take corrective measures within its control. 5
See id.
       Whitaker involved joint employers—Milwaukee County and the State of
Wisconsin’s Department of Health Services. Id. at 803. Milwaukee County,
however, “had no involvement in” the employment decisions underlying the
plaintiff’s claims and “no authority to override those decisions.” Id. Ultimately,
the Seventh Circuit found “nothing in the record suggests that the County




       4 We have held that Freescale and Manpower were joint employers and therefore have
no occasion to consider whether they might be a single employer. In Torres–Negrón, the First
Circuit found a triable issue as to whether Merck-PR and Merck-Mexico (both subsidiaries of
Merck & Co.) were a single employer, meaning the illegal conduct of one could be imputed to
the other. 488 F.3d at 41. In a footnote, the First Circuit expressly recognized, as we do
today, that “a finding that two companies are an employee’s ‘joint employers’ only affects each
employer’s liability to the employee for their own actions, not for each other’s actions.” Id. at
41 n.6. We have no occasion to adopt or disavow Torres–Negrón but note it is consistent with
our holding.
       5 Citing Vance, Manpower urges us to hold that a staffing agency must be
“instrumental” in making the decision to terminate the employee. We have already observed
that Vance dealt only with the antecedent issue—whether a given defendant is an employer
under the ADA. We again reject the invitation to misread Vance and instead hew to the rule
adopted by the Seventh Circuit.
                                               8
     Case: 14-50944         Document: 00513148433         Page: 9     Date Filed: 08/10/2015



                                        No. 14-50944
participated in the alleged discriminatory conduct or failed to take corrective
measures within its control.” Id. at 812.
       Whitaker is distinguishable with respect to the facts that plainly matter.
The undisputed evidence is that Manpower personnel carried out the actual
termination.        Further, Manpower terminated Burton’s assignment after
professing a belief that the termination was legally dubious. In an effort to
address what Manpower’s Dorsey labeled a “potential legal risk,” Manpower
participated in the creation and execution of a “communication plan” pursuant
to which it could reasonably be inferred that both Burton and the EEOC were
given false reasons for her termination. (ROA.189–90, 323–24.)
       Manpower’s argument that contractually it had “no choice but to comply”
with Freescale’s demand that Burton’s assignment be terminated does not
alter this analysis.         First, a purported contractual obligation to fire an
employee on a discriminatory basis is no defense. As an employer, Manpower
had an independent obligation to comply with the ADA, and a contractual
obligation to discriminate would be unenforceable. 6 See Panasonic Co., Div. of
Matsushita Elec. Corp. of Am. v. Zinn, 903 F.2d 1039, 1041 (5th Cir. 1990).
Second, under the contract, Manpower expressly agreed to follow all federal
laws, “to comply with the Americans with Disabilities Act,” and to ensure
“workers assigned to perform services at Freescale are not deprived of any
rights provided for under the ADA.” This obligation to follow the law surely
qualifies any obligation to end assignments at the will of the client. 7 In re


       6   The contract is to “be governed by and construed according” to Texas law. (ROA.231.)
       7  Recall that a staffing agency is liable for discriminatory conduct only if (1) it
participated in the discrimination or (2) it knew or should have known about the client’s
discrimination and failed to undertake prompt corrective measures within its control. See
Whitaker, 772 F.3d at 811–12. Thus, while Manpower’s contract argument fails for the
reasons given here, there are any number of scenarios in which the joint-employer client’s
unilateral action could violate the ADA but not trigger liability as to the staffing agency. This
is not vicarious liability, and a staffing agency with no way of correcting or preventing its
                                                9
    Case: 14-50944       Document: 00513148433        Page: 10     Date Filed: 08/10/2015



                                      No. 14-50944
Velazquez, 660 F.3d 893, 897 (5th Cir. 2011) (“When interpreting a contract, a
court ‘should examine and consider the entire writing in an effort to harmonize
and give effect to all the provisions of the contract so that none will be rendered
meaningless.’” (quoting Coker v. Coker, 650 S.W.2d 391, 393 (Tex. 1983))).
                                            B.
       We now consider whether Burton established a prima facie case of
discrimination.     Like the district court, we conclude that she carried her
burden. Only Freescale argues otherwise.
       To make out a prima facie case, a plaintiff in an ADA employment action
must show:
       (a) she is disabled, has a record of having a disability, or is
       regarded as disabled, (b) she is qualified for her job, (c) she was
       subjected to an adverse employment action on account of her
       disability or the perception of her disability, and (d) she was
       replaced by or treated less favorably than non-disabled employees.
Chevron Phillips Chem. Co., LP, 570 F.3d at 615.
       Here, the only issue is whether Burton was “regarded as” disabled by
Freescale. She can prevail by establishing “she has been subjected to an action
prohibited under [the ADA] because of an actual or perceived physical or
mental impairment whether or not the impairment limits or is perceived to
limit a major life activity.” 42 U.S.C. § 12102(3)(A). “This ‘whether or not’
language was enacted as part of the ADA Amendments Act of 2008
[(“ADAAA”)].” Mendoza v. City of Palacios, 962 F. Supp. 2d 868, 871 (S.D. Tex.
2013). The ADAAA overrules prior authority “requiring a plaintiff to show that
the employer regarded him or her as being substantially limited in a major life
activity.” Dube v. Texas Health & Human Servs. Comm’n, Case No. SA-11-CV-




client’s discriminatory conduct will not be liable for an ADA violation. Here, we have found
there are material fact issues with respect to Manpower’s direct culpability.
                                            10
     Case: 14-50944         Document: 00513148433             Page: 11      Date Filed: 08/10/2015



                                           No. 14-50944
354-XR, 2012 WL 2397566, at *3 (W.D. Tex. June 25, 2012); see also Neely v.
PSEG Texas, Ltd. P’ship, 735 F.3d 242, 245 (5th Cir. 2013).
       We have not yet determined what it means to be “regarded as” impaired
under the ADAAA, 8 but section 12102(3)(A) is clear, as is its application here.
Burton need only show that her “employer perceived [her] as having an
impairment” and that it discriminated against her on that basis. Mendoza,
962 F. Supp. 2d at 871. Freescale argues it was “not aware Burton had a
disability.” We find no shortage of contrary evidence.
       A qualifying “impairment” includes “[a]ny physiological disorder or
condition” that affects, among other body systems, respiratory and
cardiovascular systems. Dutcher v. Ingalls Shipbuilding, 53 F.3d 723, 726 n.5
(5th Cir. 1995) (quoting 29 C.F.R. § 1630.2(h)). Freescale concedes “some
evidence was raised showing that Akroyd was aware that Burton had received
medical treatment.” That is true and just begins to scratch the surface. Burton
reported her job-related injury to Freescale personnel on June 11, 2011.
(ROA.367.)        In an e-mail dated the next day, she advised Freescale’s Coy
Clydene, “I got an ok from the [emergency room] to come back to work today,
[but] I started having palpitations a few hours after we spoke.”                              Akroyd
testified he learned of Burton’s alleged injury in mid-June and “immediately”
instructed his staff to “look at it” because it was “important.” (ROA.507.) A
mid-June e-mail between Burton’s supervisors entitled “Nicole Burton
(absences)” discussing how to handle a pair of health-related absences backed




       8 In Kemp v. Holder, we held plaintiffs proceeding under the “regarded as” definition “must
show either that ‘(1) a covered entity mistakenly believes that a person has a physical impairment
that substantially limits one or more major life activities, or (2) a covered entity mistakenly believes
that an actual, nonlimiting impairment substantially limits one or more major life activities.’” 610
F.3d 231, 237 (5th Cir. 2010) (quoting Sutton v. United Air Lines, Inc., 527 U.S. 471, 489, 119 S. Ct.
2139, 2149–50 (1999)). The lawsuit in Kemp was filed prior to enactment of the ADAAA but we noted
a “claim might fare differently if the ADAAA applied.” Id. at 236.

                                                  11
   Case: 14-50944     Document: 00513148433      Page: 12     Date Filed: 08/10/2015



                                  No. 14-50944
by doctor’s notes provides further evidence that Freescale had the knowledge
necessary to regard Burton as impaired.
      Then, when Freescale worked to compile “documentation” justifying its
decision to terminate Burton, it collected multiple reports from supervisors
explicitly tying complaints about Burton’s conduct to her asserted medical
needs.   (ROA.338–39.)    These e-mails extensively discuss Burton’s health
condition and reference her need “to sit down for a bit,” “chest pains,” and
trouble breathing.    This evidence adequately establishes, at least at the
summary judgment stage, that Freescale regarded Burton as disabled under
the ADAAA.
                                       C.
      The burden shifts to Burton’s employers to set forth a legitimate,
nondiscriminatory reason for her termination.         “[T]o meet its burden of
production under McDonnell Douglas, an employer must articulate a
nondiscriminatory reason with ‘sufficient clarity’ to afford the employee a
realistic opportunity to show that the reason is pretextual.” Patrick v. Ridge,
394 F.3d 311, 317 (5th Cir. 2004) (quoting Tex. Dep’t of Cmty. Affairs v.
Burdine, 450 U.S. 248, 255, 101 S. Ct. 1089, 1095 (1981)). We have repeatedly
held that a charge of “poor work performance” is adequate when coupled with
specific examples. See Feist v. Louisiana, Dep’t of Justice, Office of Att’y Gen.,
730 F.3d 450, 455 (5th Cir. 2013); Medina v. Ramsey Steel Co. Inc., 238 F.3d
674, 684–85 (5th Cir. 2001);
      Here, the charge is poor work performance.            In its brief, Freescale
provides the following specific examples:
   • In an October 2009 performance review, Burton received critical work
     assessments arguably amounting to evidence of poor work performance.
   • A subsequent performance review indicating Burton had “snapped at” a
     trainer,” and “tend[ed] to wander out of the work area.”
   • In January of 2011, Burton broke a wafer.

                                       12
    Case: 14-50944      Document: 00513148433         Page: 13    Date Filed: 08/10/2015



                                     No. 14-50944
   • On June 28, 2011, Burton used the Internet while at work.
   • As reflected by Burton’s final performance review and in e-mails dated
     in July, between April and June of 2011, Burton improperly leaned on
     workstations, failed to keep her nose covered, failed to escalate issues,
     and failed to proactively complete tasks absent direction.
       We “are not to assess the employer’s credibility or the truthfulness of its
reason at this stage of the inquiry.” See Patrick, 394 F.3d at 318. Nonetheless,
we consider only pre-decision examples of alleged poor work performance. See
id. at 318–20.
       As the ultimate issue is the employer’s reasoning at the moment
       the questioned employment decision is made, a justification that
       could not have motivated the employer’s decision is not evidence
       that tends to illuminate this ultimate issue and is therefore simply
       irrelevant at this stage of the inquiry. Especially in the context of
       this case—the employer’s summary judgment motion to dismiss—
       such an offering is tantamount to offering no reason at all.
       Id. at 319–20 (footnote omitted). In short, “after-acquired knowledge”
cannot be the basis of the decision. Id. at 319 (emphasis added).
      The parties argue over Patrick’s application to this case. Burton argues
that, under Patrick, the charge of “poor performance” is a nonspecific
statement that fails to discharge the defendants’ burden under the McDonnell
Douglas framework. 9 Freescale argues the case “has no application” at all.
       Burton’s argument is foreclosed by Medina and Feist, which found an
allegation of poor work performance adequate where supported by specific
examples. Freescale, however, is wrong to assert that Patrick does not apply.
Under Patrick, we must discard any purported reasons for terminating Burton
that the decisionmaker uncovered only after reaching the decision to
terminate. See id. at 319–20. Thus, post-decision incidents are irrelevant, as
are pre-decision incidents unknown to the decisionmaker at the time of the


      9  In Patrick, we rejected as “a rank generalization” an employer’s vague explanation
that the plaintiff was not “sufficiently suited” for a certain position. 394 F.3d at 317.
                                            13
    Case: 14-50944       Document: 00513148433          Page: 14     Date Filed: 08/10/2015



                                       No. 14-50944
decision. See id. at 319 (rejecting an employer’s attempt to “advance[e] after-
acquired knowledge as a justification for its decision”).
       It is beyond dispute that Burton’s initial performance reviews predated
the decision to terminate her, and the broken wafer was also documented and
known prior to the decision. Additionally, there is evidence Akroyd knew of
Burton’s unauthorized Internet use when he decided to fire her. 10 Indeed, he
testified the incident represented the “final” straw.
       There is no evidence, however, that the sundry additional complaints
were known to Akroyd when he decided to fire Burton. The evidence shows
these incidents were uncovered only after Akroyd took steps to retrospectively
justify the termination decision.           For example, Burton’s first truly poor
performance review (which included accusations that she had failed to cover
her nose, failed to “take the initiative,” “been found leaning on tools,” and
“sometimes leaves the area”) was issued, at the earliest on June 29 but the
evidence suggests it was not provided to Akroyd until July 26. (ROA.353–54,
754–56.) Similar accusations were first leveled in e-mails specifically solicited
by Akroyd to provide “documentation” justifying his decision.
       Freescale attempts to strengthen its position by arguing that the
decision to terminate Burton “was reinforced by continuing performance issues
while Burton’s replacement was being trained, including Burton’s failing to
run a quality check and leaving her machine sitting.” These incidents “could
not have motivated” Akroyd’s decision and are “simply irrelevant at this stage
of the inquiry.” See Patrick, 394 F.3d at 319. Rather, we “take a snapshot at


       10Burton argues that Akroyd did not know of her alleged unauthorized use of the
Internet until after he decided to fire her. At this stage of the inquiry, the employer bears
“the burden of production, not persuasion,” and the proffered reason is sufficient if supported
by admissible evidence. Vaughn v. Woodforest Bank, 665 F.3d 632, 636 (5th Cir. 2011).
Below, we consider contrary evidence as part of the inquiry into whether the reason given for
Burton’s termination was pretextual.
                                              14
    Case: 14-50944       Document: 00513148433         Page: 15     Date Filed: 08/10/2015



                                      No. 14-50944
the moment of the allegedly discriminatory act.” 11 See id. at 319–20 (quoting
Sabree v. United Bhd. of Carpenters & Joiners Local No. 33, 921 F.2d 396, 404
(1st Cir. 1990)).
       Our reasoning comports with Nasti v. CIBA Specialty Chemicals, Corp.,
a case involving two distinct decisions to terminate an employee. See 492 F.3d
589, 593–94 (5th Cir. 2007). In that case, the plaintiff’s employer decided “in
late 2003” that, based on performance issues, it would release her in January
2004. Id. at 592. “Between the time when [] management decided to terminate
Nasti in late November 2003 and efforts to arrange a meeting with Nasti in
January 2004,” Nasti’s supervisor conducted an investigation into a suspect
expense report, concluded Nasti had submitted false documentation, and
promptly fired her on that intervening basis. Id. Thus, discovery of the false
report served as the basis for a subsequent “separate, independent decision[]”to
terminate the employee, and we accepted the employer’s assertion that it had
fired Nasti for submitting a false report. Id. at 593–94.
       Manpower argues that Nasti applies here, but there is no evidence of a
“separate, independent” decision to fire Burton based on conduct occurring in
July. There is evidence of one decision in late June. Incidents occurring after
that single decision are irrelevant.
       By asserting Burton was fired based on poor performance and citing
specific examples predating the termination decision and known to the
decisionmaker at the time of the decision, the defendants have managed to
shift the burden back to Burton. Purported examples of post-decision poor


       11 Manpower goes to great lengths to explain what it dubs “Snapshot Theory” and
argue that it is merely an “approach [that] makes sense in some cases.” Manpower is
incorrect. There is no doctrinally complex “theory” at play here. Patrick stands for the
elementary proposition that, by definition, “reasons” must precede and influence the decision
in question. An ex post facto reason is no reason at all.


                                             15
    Case: 14-50944     Document: 00513148433      Page: 16   Date Filed: 08/10/2015



                                   No. 14-50944
performance, however, are not evidence of a legitimate, nondiscriminatory
reason for her termination.
                                        D.
      Burton must now “produce substantial evidence indicating that the
proffered legitimate nondiscriminatory reason is a pretext for discrimination.”
Laxton v. Gap Inc., 333 F.3d 572, 578 (5th Cir. 2003). “Evidence is substantial
if it is of such quality and weight that reasonable and fair-minded men in the
exercise of impartial judgment might reach different conclusions.” Id. at 579
(internal quotations and citations omitted).        “An explanation is false or
unworthy of credence,” and thus pretextual, “if it is not the real reason for the
adverse employment action.” Id. at 578.
      An employee seeking to show pretext must rebut each discrete reason
proffered by the employer. See Jackson v. Watkins, 619 F.3d 463, 467 (5th Cir.
2010). Here, the sole given reason is “poor performance.” The McDonnell
Douglas framework has fallen away, “and the issue becomes discrimination vel
non.” Chevron Phillips Chem. Co., LP, 570 F.3d at 615. We ask whether
Burton’s work performance was “the real reason” for her termination.
Sandstad v. CB Richard Ellis, Inc., 309 F.3d 893, 899 (5th Cir. 2002).
      We begin by revisiting the specific examples of poor performance set
forth by Freescale and will then consider Burton’s remaining arguments. See
Laxton, 333 F.3d at 580 (first analyzing the employer’s specific alleged
justifications, then considering “other evidence that undermines the overall
credibility of [the employer’s] proffered justification”).
                                         1.
                                         a.
      Performance Reviews.          According to Freescale, “in October 2009,
Burton’s Freescale manager reported Burton’s poor performance to Manpower:
Burton’s ‘attendance [was] below expectations,’ and that ‘[e]arly in the year,
                                        16
    Case: 14-50944       Document: 00513148433          Page: 17     Date Filed: 08/10/2015



                                       No. 14-50944
[Burton] was counseled for her poor communication with co-workers, she was
not being cooperative and was not accepting responsibility for her
performance.’”       (Alterations in original.)          Freescale draws on a 2009
performance review for this evidence of poor performance and also relies on
Burton’s subsequent performance review, which repeats these same comments
verbatim and adds the impressions of a new supervisor, Sharon Honerlah, who
noted Burton “snapped at her trainer on one occasion” and “tend[s] to
wander.” 12    Honerlah concluded she “would rate [Burton] on the border
between Meeting and Below Expectations.” (ROA.348.)
       Freescale’s reliance on these performance reviews is facially dubious. As
an initial matter, we discard the reference to Burton’s attendance; Burton was
not fired for missing work. Further, the criticisms regarding Burton’s attitude
and communication are offset by the very next sentence of the review: “Since
our dialogue she has made significant improvement in customer focus and
communication with her co-workers.” (ROA.352.) Further, the reviews are
arguably generally positive. The reviews state Burton “has great work ethic
and desire to learn more,” that she “frequently volunteers” for overtime, and
that “[s]he is very flexible, able to move when needed.” In the first review,
Burton rated “Exceeds Expectations” on two categories and “Below
Expectations” in only one—attendance, which again, is not the reason for her
firing. In the second, she scored “Meets Expectations” in every category.
       Further, it is hard to swallow Freescale’s reliance on 2009 and 2010
performance reviews for a mid-2011 termination, especially considering that



       12  The actual dates of these performance reviews are unclear. In its brief, Freescale
tells us that the initial review was conducted October, 2009 and that the second review covers
“2010 and early 2011,” but the evidence does not appear to support this latter claim.
Honerlah’s comments indicate that the review period did not span a calendar year: she
references “Q3” and “10/30” and states her review is based on “4 weeks of performance.” Even
if the review period commenced October 30, it would extend only through November.
                                             17
    Case: 14-50944    Document: 00513148433      Page: 18   Date Filed: 08/10/2015



                                  No. 14-50944
Burton was a temp. We do not doubt the relevance of a poor performance
review, even if dated, but under these circumstances, a reasonable juror could
certainly look askance at Freescale’s contention that these performance
reviews played any role in the determination to fire Burton. This is especially
true given that no one at Freescale thought to supply Manpower with the
reviews when it requested supporting documentation.
                                        b.
      The Broken Wafer. Freescale contends that it based its decision to fire
Burton in part on the broken wafer. Burton points out that she worked an
additional six months after the incident, meaning it was “clearly not a
sufficient justification for her termination.”
      To the extent Freescale argues merely that the incident is some evidence
of poor performance, we agree. Because the broken wafer was not proffered as
an independent basis for termination, however, this single substantiated
shortcoming does not doom Burton’s endeavor to show pretext. See Laxton,
333 F.3d at 580 (commencing the pretext analysis by noting the plaintiff had
admitted to a pair of company violations).
                                        c.
      Unauthorized Use of the Internet. Akroyd testified that Burton’s
unauthorized use of the Internet was the “final” straw. Burton concedes that
her Freescale supervisor, Patricia Alvarez, genuinely believed she improperly
used the Internet (although she testified she was not actually on the Internet).
Thus, the dispute is not whether the incident happened or whether it violated
company policy. The dispute is whether Burton’s alleged use of the Internet
was a “real reason” for her termination. See Sandstad, 309 F.3d at 899. If
Akroyd did not actually know about the unauthorized Internet use at the time
he decided to fire Burton (or if it had not even happened yet), it was not a true
reason for her termination. Patrick, 394 F.3d at 319–20.
                                        18
   Case: 14-50944    Document: 00513148433      Page: 19   Date Filed: 08/10/2015



                                 No. 14-50944
      There is conflicting evidence with respect to Akroyd’s knowledge at the
time of his decision to terminate Burton, and we therefore conclude Burton has
cast doubt on her employers’ assertion that unauthorized Internet use was a
reason for her termination.
      Akroyd first testified that he did not know if Burton’s unauthorized use
of the Internet was “one of the things” that motivated his decision. (ROA.505.)
He then testified, however, that he learned of the infraction from Alvarez,
verbally, on the day he decided to terminate Burton. (ROA.511, 514–15.)
Alvarez, however, testified that she never talked to Akroyd about Burton’s
performance. (ROA.554.) She also testified she did not know who made the
recommendation to terminate Burton and did not participate in any
conversation about terminating Burton’s assignment. (ROA.543.) Following a
break in the deposition, Alvarez then changed her testimony to say she in fact
recommended Burton’s termination—but that she believed she did so “slightly
before” the June 28th Internet incident, and it was not to Akroyd at all but
rather to one “Shawn Stroud,” her “section manager.”
      Gee v. Principi is comparable. See 289 F.3d 342 (5th Cir. 2002). There,
the plaintiff sought to show pretext by showing decisionmaker Lee Gibbs’
“explanation for [the adverse employment action had] been disingenuous and
inconsistent.” Id. at 347. We relied on “discrepancies in Gibbs’ own testimony,”
his shifting recollections, and conflicting testimony of other witnesses in
reversing the district court’s grant of summary judgment. See id. at 347–48.
      Here, Alvarez and Akroyd have both told changing stories. Even after
changing their stories, the testimony remains in conflict.      Even Alvarez’s
corrected testimony, if credited, puts Akroyd’s version of events into doubt.
The stories are simply irreconcilable.     In its brief, Freescale attempts to
rehabilitate Akroyd’s testimony but can do no better than to claim that “as the
deposition progressed, it is undisputed that Akroyd’s memory was refreshed
                                      19
    Case: 14-50944       Document: 00513148433         Page: 20     Date Filed: 08/10/2015



                                      No. 14-50944
and he recalled and clarified that the Internet usage” was the final straw.
Based on this record, a jury would be entitled to find that either Alvarez,
Akroyd, or both lacked credibility. See Laxton, 333 F.3d at 582. Burton has
“cast doubt on [Akroyd’s] explanation, thereby enabling a reasonable factfinder
to conclude that it was false.” 13 Gee, 289 F.3d at 348.
       Freescale objects to this parsing of testimony as “creative slicing and
dicing.” 14 The district court was in accord, reasoning that “[a] person cannot
be expected to be able to recall every single detail from two-and-one-half years
prior” and rejecting Burton’s “attempts to pick apart each person’s deposition
testimony line by line.”        Similarly, the district court reconciled Alvarez’s
changing testimony by concluding that she changed it because “she wanted her
testimony to reflect the correct answer.”
       This approach is inconsistent with fundamental rules governing
summary judgment. By choosing which testimony to credit and which to
discard, “the court improperly ‘weigh[ed] the evidence’ and resolved disputed
issues in favor of the moving party.” Tolan v. Cotton, __ U.S. __, 134 S. Ct.
1861, 1866 (2014) (per curiam) (quoting Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 249, 106 S. Ct. 2505, 2511 (1986)). While utilization of the McDonnell
Douglas framework requires fact-intensive analysis, it does not alter basic
summary judgment law, which must control and restrain the inquiry.


       13 Freescale attempts to distinguish Gee by asserting “the Court in Gee noted [the]
evidence of a glowing review given the plaintiff, which lauded her ‘excellent communication
skills,’ and flexibility in accommodating others” and asserts “[n]o evidence of glowing
performance reviews is raised by Burton.” This purported distinction has nothing to do with
the credibility of Freescale’s witnesses. For what it is worth, we again note that Burton had
reviews praising her “great work ethic and desire to learn more,” stating she “frequently
volunteers” for overtime, and that “[s]he is very flexible, able to move when needed.” These
excerpts are at least as glowing as the snippets quoted in Gee.
       14 Manpower argues, based entirely on its own parsing of Akroyd’s deposition
transcript, that there were no inconsistencies. This argument is better suited for a jury and
entirely neglects Alvarez’s testimony,
                                             20
   Case: 14-50944     Document: 00513148433     Page: 21   Date Filed: 08/10/2015



                                 No. 14-50944
      Freescale cites Appelbaum v. Milwaukee Metropolitan Sewerage District,
a Seventh Circuit decision holding that “[o]ne can reasonably infer pretext
from an employer’s shifting or inconsistent explanations for the challenged
employment decision.”     340 F.3d 573, 579 (7th Cir. 2003).        According to
Freescale, this case involves no such shifting explanation because “the
rationale for ending Burton’s assignment has been consistent with every
witness: poor performance.”      Freescale also cites Williams v. Columbus
Metropolitan Housing Authority, an unpublished Sixth Circuit case that
rejected a plaintiff’s attempt to show pretext through the inconsistent
testimony of the defendant’s witnesses where the cited inconsistencies had “no
bearing” on the adverse employment decision. 90 Fed. App’x 870, 876–77 (6th
Cir. 2004).
      These cases have no application here. We are not, at present, saying the
inconsistency in and of itself raises an inference of pretext; we are saying that
there is doubt Akroyd knew of Burton’s Internet use when he made the
termination decision. If Akroyd had no such knowledge, proffer of the violation
as a reason for her termination is false and therefore necessarily pretextual.
See Burrell, 482 F.3d at 412. Thus, unlike in Williams, the testimony here
bears upon Akroyd’s explanation for terminating Burton.             Burton has
successfully raised a fact question regarding whether Akroyd knew of her
alleged improper Internet use at the time he decided to fire her.
                                       d.
      Post-Decision Additional Reasons.           Consistent with Freescale’s
argument that post-decision events “reinforced” its decision to terminate
Burton’s assignment, Manpower argues that Burton’s post-decision “continued
poor performance after the decision was made, but before that decision was
reviewed and re-confirmed, does not render the poor performance reason
‘false.’” Of course, any continued poor performance does not suggest pretext in
                                       21
   Case: 14-50944    Document: 00513148433       Page: 22   Date Filed: 08/10/2015



                                  No. 14-50944
any way. Evidence of a sudden and unprecedented campaign to document
Burton’s deficiencies and thus justify a decision that had already been made,
however, could raise an inference of pretext. See Goudeau v. Nat’l Oilwell
Varco, L.P., Case No. 14-20241, 2015 WL 4385621, at *5 (5th Cir. July 16,
2015); Laxton, 333 F.3d at 582.
      In Goudeau, a recent age discrimination case, we reversed a grant of
summary judgment in favor of a defendant-employer where, among other
things, the employer had neglected its own disciplinary policy. See 2015 WL
4385621, at *5. We then then identified “evidence bear[ing] more directly on
pretext than a failure to follow steps in a progressive discipline policy”—the
plaintiff’s contention “that the employer manufactured steps in the
disciplinary policy by issuing written warnings to paper his file after it had
decided to fire him.” Id. In Laxton, we found evidence of discrimination
sufficient where “the jury may have reasonably concluded that [Gap
supervisors] solicited and exaggerated complaints from Laxton’s assistant
managers, issued a Written Warning and a Final Written Warning,” and made
“an effort to compile a laundry list of violations to justify a predetermined
decision to terminate Laxton.” 333 F.3d at 582.
      Here, there is direct evidence that, after deciding to fire Burton,
Freescale (with Manpower’s participation) acted to create an exculpatory paper
trail. After Manpower’s Rivera asked Akroyd for documentation supporting
the decision to terminate Burton’s assignment, Akroyd directly solicited
Burton’s supervisors to provide “documentation.” Alvarez responded with an
e-mail that begins “Here is what I have on Nicole Burton” and sets forth “a
laundry list of violations to justify [the] predetermined decision to terminate”
Burton. See id. Further, it appears Burton’s only truly negative performance
review was completed and submitted just after the decision to fire her and was


                                      22
   Case: 14-50944     Document: 00513148433     Page: 23   Date Filed: 08/10/2015



                                 No. 14-50944
provided to Akroyd after he requested documentation. (ROA.338–39, 353–54,
754–56.)
      Notwithstanding the fact that the requested “documentation” postdated
the decision to terminate Burton, Manpower accepted it as adequate.
Moreover, Manpower’s Dorsey instructed Rivera to tell Burton she was being
fired for breaking the wafer, unauthorized use of the Internet, and a pair of
“protocol violation[s]” that occurred on July 19 and 25 respectively. (ROA.324.)
Manpower thus relied on the retrospective laundry list of violations Freescale
supervisors created at Akroyd’s behest. A fair-minded juror could reasonably
conclude this is evidence of pretext.
      Indeed, the inference of pretext is stronger here than it was in Laxton
and Goudeau. Here, (1) the defendants’ e-mails show direct solicitation of
belated “documentation” from Burton’s supervisors, (2) there is evidence that
Freescale had previously been lackadaisical about recording and reporting
Burton’s alleged deficiencies, and (3) the negative reports generated by the
defendants were incorporated into a misleading “communication plan”
regarding Burton’s release.
                                        2.
      We now consider “evidence that undermines the overall credibility of [the
defendants’] proffered justification.” See Laxton, 333 F.3d at 580.
                                        a.
      Burton argues that both defendants supplied the EEOC with a
misleading explanation regarding her termination and that this constitutes
evidence of pretext. We agree.
      A jury may view “erroneous statements in [an] EEOC position
statement” as “circumstantial evidence of discrimination.” Miller v. Raytheon
Co., 716 F.3d 138, 144 (5th Cir. 2013). We have also found an employer’s
rationale “suspect” where it had “not remained the same” between the time of
                                        23
   Case: 14-50944     Document: 00513148433       Page: 24    Date Filed: 08/10/2015



                                   No. 14-50944
the EEOC’s investigation and the ultimate litigation. See Burrell, 482 F.3d at
415.
       According to Manpower’s EEOC position statement:
     The reasons for the termination of the assignment included the
     following:
         • January 2011 – broken wafer
         • June 28, 2011 – unauthorized use of internet
         • July 19, 2011 – qualification of tools were not being
           performed
         • July 25, 2011 – wafer boats were not balanced
(ROA.739 (emphasis added).)
       According to Freescale’s EEOC position statement, “Freescale asked that
Ms. Burton, a demonstrably lower performer, be reassigned by Manpower after
multiple incidents of poor performance in 2011, including improper handling
of wafers in the fab, internet usage during work hours, and a misprocessing
incident immediately before her release.” (ROA.744.) (emphasis added.)
       Freescale   asserts   the   statements     are   not   misleading   because
“Defendants found additional performance problems during the month it took
to end [Burton’s] assignment,” which were added to the “list of performance
deficiencies.” Manpower contends “the Defendants’ EEOC position statements
simply reflect the undisputed history of [Burton’s] performance deficiencies.”
The district court found the post-decision events to be legitimate “additional”
reasons for Burton’s termination.
       We have already observed that, as a matter of law, a purported reason
for a decision that postdates the actual decision is necessarily illegitimate.
Patrick, 394 F.3d at 318. This is true as a matter of law but also as a matter
of common sense. A jury would be entitled to find the defendants’ proffer to
the EEOC disingenuous and evidence of pretext. See Miller, 716 F.3d at 144.
This is especially true given that the asserted post-decision reasons were
potentially manufactured during the defendants’ documentation collection

                                       24
    Case: 14-50944      Document: 00513148433        Page: 25     Date Filed: 08/10/2015



                                     No. 14-50944
effort and especially true given that the letters were perhaps drafted in
accordance with the “communication plan” settled upon by the defendants
after identifying a “legal risk.” 15       (ROA.189, 323.)       Further, Freescale’s
statement to the EEOC that it requested Burton’s termination “after . . . a
misprocessing incident immediately before her release” is flatly untrue.
      The stories being told to this court and to the EEOC are also inconsistent.
See Burrell, 482 F.3d at 415.         Manpower and Freescale peddled Burton’s
alleged July deficiencies as reasons for her termination only before discovery
uncovered the termination decision had been made in June. Now, Burton’s
alleged failings in July are deemphasized and we are presented with dated
performance reviews. The shift is not dramatic but, given the circumstances,
it is at least some evidence of pretext.
      Freescale attempts to distinguish between inconsistent “reasons” and
inconsistent “examples of continuous performance problems.”                 Specifically,
Freescale argues:
      At no point has Freescale proffered any other reason for releasing
      Burton besides performance. [citation.]     And Burton cites no
      authority holding an employer must at all times recite the exact
      same examples of continuous performance problems—especially
      where the list is lengthy and on-going—in order to legally
      terminate an employee.
      We do not hold that shifting “examples” of poor performances necessarily
indicate pretext. Where the “examples” first given have proven illegitimate,
however, a jury could reasonably infer that the shift in explanation is
significant.




      15  Given that the representations to the EEOC mimic Dorsey’s instructions to Rivera
regarding what he should tell Burton while terminating her assignment, and given that
Dorsey’s e-mails providing Rivera’s script and noting the “communication plan” were sent
within fifteen minutes of each other, such an inference would be reasonable.
                                           25
    Case: 14-50944      Document: 00513148433        Page: 26     Date Filed: 08/10/2015



                                     No. 14-50944
      For the reasons given and drawing all reasonable inferences in favor of
the nonmovant, we cannot agree with the district court’s conclusion that the
defendants provided the EEOC with harmless “additional” reasons.                     The
defendants provided the EEOC with purported “reasons” for Burton’s
termination postdating the decision to terminate her. This gives rise to an
inference of pretext.
                                           b.
      Burton argues that the defendants’ “failure to produce contemporaneous
written documentation of performance problems is evidence of pretext” and,
relatedly, that their “failure to follow protocol for reporting performance issues
lends yet further support to the conclusion that Defendants invented a reason
to terminate Ms. Burton.” Freescale argues there is “no evidence” of a “policy
stating that all performance deficiencies need to be documented” and contends
“Burton rests her argument on generic testimony from witnesses that
documentation is important and a good practice.”
      We do not know what the term “generic testimony” means, 16 but there is
plainly evidence of a policy calling for prompt reporting and documentation of
poor performance involving Manpower temps. Freescale’s Akroyd testified
that “the supervisor[s], if they have any type of concerns with performance or
behaviors, they are to contact the Manpower supervisor. . . . [T]hey give that
information to the Manpower supervisor, and the Manpower supervisor
documents it.” (ROA.512.) Manpower’s Dorsey testified to the same effect and
that it was Manpower policy to require such documentation. (ROA.612.) This



      16  Disparaging the evidence is a theme throughout Freescale’s brief. In addition to
labelling Burton’s accounts of deposition testimony as “creative slicing and dicing” and
writing off the testimony regarding the defendants’ policies as “generic,” Freescale also
complained that “Burton attempts to pick apart verbiage used in Manpower’s EEOC Position
Statement.” We do not find this sort of dismissive bluster compelling in the slightest.
                                           26
    Case: 14-50944      Document: 00513148433        Page: 27     Date Filed: 08/10/2015



                                     No. 14-50944
uncontradicted testimony comes from the defendants’ witnesses and is
corroborated by documentary evidence. In a July 25 e-mail to Dorsey and other
Manpower personnel, Rivera noted the lack of documentation relating to
Burton’s performance.       (ROA.692.)      In a July 26 e-mail “recapp[ing]” the
defendants’ conference call regarding Burton’s “performance history,” Dorsey
stated she had “stress[ed] the importance” of reviewing “OEM” 17 reports
promptly “so that performance issues can be identified immediately” and
thanked the recipient (a Freescale employee) for “also encouraging timely
feedback from Freescale supervisors to Manpower.” 18
      In Laxton, we found a failure to produce “contemporaneous written
documentation of any employee complaints, despite testimony that the
corporation abides by rigorous record-keeping policies” created an inference
that charges of employee complaints were false. 333 F.3d at 580. Similarly, in
Evans v. City of Houston, we found a lack of documentation significant where
testimony established that such documentation should exist and where the
only evidence of an employee’s “alleged ‘checkered’ employment history”
consisted of internal memoranda drafted after the plaintiff “engaged in the
protected activity and, indeed, after” the adverse employment decision. 246
F.3d 344, 355–56 (5th Cir. 2001).
      Here, as in Laxton and Evans, we face a lack of contemporaneous
documentation coupled with evidence that such documentation should exist.



      17 The acronym OEM appears to refer to the performance reviews completed by
Freescale supervisors. (See ROA.520, 754.)
      18 When Burton broke a wafer in January of 2011, the incident was documented by
Freescale and reported to Manpower. Manpower then counselled Burton, who never
repeated the mistake. This incident appears to have been handled precisely as the evidence
suggests each alleged incident should have been handled. Not only does it provide the
employer with contemporaneous evidence of employee shortcomings, it also provides the
employee with “the chance to explain her conduct or improve it.” Laxton, 333 F.3d at 581.
                                           27
    Case: 14-50944    Document: 00513148433        Page: 28   Date Filed: 08/10/2015



                                    No. 14-50944
As in Evans, such documentation was created after Burton came within the
protections of the ADA and after the termination decision.              Under the
circumstances, this is additional circumstantial evidence of pretext.
      According to Manpower, a lack of documentation is only probative of
pretext where the employee challenges whether the incidents in question ever
occurred. As Manpower argues, in Laxton, we relied on the suspicious lack of
contemporaneous documentation in holding “that the jury could have
reasonably found to be false” Gap’s accusation that “employees lodged
numerous complaints against Laxton.” 333 F.3d at 580.     We agree with
Manpower to this limited extent: a lack of contemporaneous documentation,
alone, is not evidence of pretext; the employee must also demonstrate why the
absence of documentation matters. Otherwise, there would be no basis upon
which a jury could infer pretext.
      Here, the lack of documentation matters because the defendants charge
Burton with a “history of performance problems” but can show only a pair of
dated, neutral performance reviews, a single mistake, and (maybe)
unauthorized use of the Internet. Their attempt to buttress the charge by
compiling documentation after the fact only highlights the relevance of the
absent documentation.
                                         c.
      Burton argues that “[t]he closeness in time of Ms. Burton’s disclosure of
her impairments to her termination is also evidence of pretext.” (Emphasis
added.) Freescale answers by claiming that “Burton asserts that temporal
proximity alone allows her to survive summary judgment.” (Emphasis added.)
According to Manpower, “Burton is unable to cite a Fifth Circuit case holding
that ‘temporal proximity . . . is evidence of pretext’ because that is not the law.”
The defendants have apparently misread Burton’s arguments. Burton argues


                                        28
    Case: 14-50944       Document: 00513148433          Page: 29     Date Filed: 08/10/2015



                                       No. 14-50944
that temporal proximity matters because she has adduced other significant
evidence of pretext. We agree.
       “Timing standing alone is not sufficient absent other evidence of
pretext.” Boyd v. State Farm Ins. Cos., 158 F.3d 326, 330 (5th Cir. 1998).
“‘[T]he combination of suspicious timing with other significant evidence of
pretext, can be sufficient to survive summary judgment.’” Evans, 246 F.3d at
356 (quoting Shackelford v. Deloitte & Touche, LLP, 190 F.3d 398, 409 (5th Cir.
1999)).
       We have already identified significant evidence of pretext, meaning the
only issue now is whether the decision to terminate Burton’s assignment was
sufficiently close in time to the employer’s perceived discovery of Burton’s
medical condition to raise an inference of pretext. Plainly so. The decision to
terminate Burton was made in late June, roughly two weeks after Burton’s
mid-June formal report of her health problems.
       Citing Rogers v. Bromac Title Services, LLC, 755 F.3d 347, 354 (5th Cir.
2014), Manpower further argues that “[w]hatever evidentiary force temporal
proximity may have is eviscerated in cases where, as here, the adverse
employment action is based on events which occur after the protected
activity.” 19 Manpower missteps here. We have been told by Freescale that
Burton was fired for poor performance dating back to her 2009 performance
review and continuing until her unauthorized Internet use—the final straw.
Manpower mostly agrees and yet also repeatedly asserts that later events
influenced the decision by “confirm[ing]” its propriety—this despite fervent


       19 Rogers does not stand for that stark proposition. The fallacy of the suggested rule
is laid bare when one considers a typical race-based discrimination claim where the
“protected” status is known at the time of hiring. According to Manpower’s reading of Rogers,
plaintiffs in such cases would never be able to point to temporal proximity as additional
evidence of discrimination because proffered justifications for terminating or not promoting
the plaintiff would, in every case, “occur after the protected activity.” This is not the rule.
                                              29
    Case: 14-50944       Document: 00513148433          Page: 30     Date Filed: 08/10/2015



                                       No. 14-50944
denials of any responsibility for the decision and despite Akroyd’s testimony
that later events did not influence his decision. Manpower’s statement that
Burton’s termination was “based on events” occurring after her mid-June
disclosure of work-related health problems is highly problematic because it is
inconsistent with claims she was fired due to a long history of performance
problems and for breaking the wafer in January. Only Burton’s unauthorized
use of the Internet corresponds with Manpower’s new timeline. On this record,
the assertion that Burton was fired “based on events” that occurred after her
mid-June disclosure of health problems looks a lot like a shift in rationale
constituting further evidence of pretext. 20 See Burrell, 482 F.3d at 415.
                                             ~~~
       As we must, we have viewed the evidence in the light most favorable to
Burton and drawn all reasonable inferences in her favor.                     Based on the
foregoing survey of the evidence and in compliance with “the Supreme Court’s
mandate in Reeves not to substitute our judgment for that of the jury and not
to unduly restrict a plaintiff’s circumstantial case of discrimination,” we
conclude Burton has produced substantial evidence of pretext. See Russell v.
McKinney Hosp. Venture, 235 F.3d 219, 223 n.4 (5th Cir. 2000) (citing Reeves
v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 120 S. Ct. 2097 (2000)).
                                              II.
       Because the district court found insubstantial evidence that the reasons
proffered by Manpower and Freescale for Burton’s termination were
pretextual, it granted summary judgment in their favor as to Burton’s


       20 Manpower’s version of the story—that the decision to fire Burton was reconfirmed
(by who, we are not told) just prior to her termination based in part on incidents occurring in
July—would, if supported by evidence, likely create a material factual dispute precluding
summary judgment. There simply is no way to analyze the legitimacy of an employer’s
proffered reasons to terminate an employee if the basis of the decision is unclear, the timing
of the decision is disputed, and the ultimate decisionmaker is unidentified.
                                             30
   Case: 14-50944     Document: 00513148433     Page: 31   Date Filed: 08/10/2015



                                 No. 14-50944
retaliation claim based on section 451.001(1) of the Texas Labor Code (“Section
451.001”). Burton argues that her showing of pretext resurrects the claim.
Similarly, Manpower wraps its Section 451.001 arguments into its pretext
arguments. Freescale argues Burton failed to establish a prima facie case of
retaliation and also that it is an improper defendant as a matter of law. We
consider only the second argument.
                                       A.
      Texas law prohibits discharge of employees based on the filing of a
workers’ compensation claim.         Tex. Labor Code Ann. § 451.001(1).
“[E]mployers that are nonsubscribers to the Texas Workers’ Compensation
Act” may not be sued under Section 451.001. See Texas Mexican Ry. Co. v.
Bouchet, 963 S.W.2d 52, 53 (Tex. 1998).
      Here, both defendants are, generally speaking, subscribers. Manpower
provides workers’ compensation for Burton and other temps (ROA.223–24),
while Freescale provides the same for its permanent employees. The Texas
Supreme Court has not ruled on whether a plaintiff–employee may bring a
Section 451.001 retaliation claim against a joint employer that does not provide
her workers’ compensation coverage. Accordingly, we must make an Erie
guess. “[O]ur job is to ‘predict’ how the court will rule.” McCaig v. Wells Fargo
Bank (Texas), N.A., 788 F.3d 463, 472 (5th Cir. 2015).
      The Texas Supreme Court has defined the scope of Section 451.001 by
its intended protections.    See Bouchet, 963 S.W.2d at 56 (“Because the
Legislature stated article 8307c was intended to protect ‘persons who bring
Workmen’s Compensation claims,’ only subscribers can be subject to article
8307c claims.” (analyzing and applying the predecessor statute to Section
451.001 and later noting the same conclusion would obtain under Section
451.001)).   Thus, in Bouchet, the court held “nonsubscribers to the Texas
Workers’ Compensation Act” cannot be sued for an alleged violation. Id. at 53.
                                       31
   Case: 14-50944    Document: 00513148433     Page: 32    Date Filed: 08/10/2015



                                No. 14-50944
This holding, the court observed, was “consistent with our statement in City of
LaPorte v. Barfield, 898 S.W.2d 288, 293 (Tex. 1995): ‘Forbidding retaliation
against an employee for seeking monetary benefits under the Worker’s
Compensation Law presupposes that the employer is a subscriber.’” Id. at 56.
      Consistent with the rationale underlying Bouchet and by analogy to the
term “employer,” we conclude it is not enough to be a subscriber generally.
Burton cannot bring a Section 451.001 retaliation claim against a defendant
that did not provide her workers’ compensation benefits.
      In any given Workers’ Compensation Act case, it is not enough that a
plaintiff be an employee generally and a defendant be an employer generally;
there must be an employer–employee relationship for these terms to take on
meaning. Garza v. Exel Logistics, Inc., 161 S.W.3d 473, 476 (Tex. 2005). “[I]t
is obvious that an employer of one or more employees is not the employer of
every person who is an employee.” Id. To borrow Garza’s illustration, “General
Motors has more than one employee, but it is not the employer of Ford Motor
Company employees, at least not as a general proposition.” Id. Inquiries into
whether a given defendant is an “employer” therefore include an individualized
component—whether the defendant was an “employer” of the plaintiff–
employee.
      We predict the Texas Supreme Court would rule the same holds true
with respect to the term “subscriber.” Forbidding retaliation against an
employee for seeking monetary benefits under the Workers’ Compensation Act
presupposes that the employer provides the employee’s workers’ compensation
benefits and therefore has some stake in the claim. Cf. Bouchet, 963 S.W.2d
at 56; City of LaPorte, 898 S.W.2d at 293.




                                      32
    Case: 14-50944        Document: 00513148433           Page: 33     Date Filed: 08/10/2015



                                        No. 14-50944
       Burton takes the position that as her “employer” and a workers’
compensation subscriber, generally, Freescale is a proper defendant. 21 This
approach ignores the rationale of Bouchet, the structure of the Workers’
Compensation Act, and the purpose of Section 451.001.
       The Workers’ Compensation Act offers employers the choice of whether
to provide workers’ compensation insurance. See Wingfoot Enters. v. Alvarado,
111 S.W.3d 134, 137–38 (Tex. 2003).                   By its structure, employers are
“encourage[d]” to choose coverage. See id. at 142. For employers, the primary
benefit of obtaining workers’ compensation coverage is the promise of
“immunity from suit for most work-related injuries.” Hughes Wood Prods., Inc.
v. Wagner, 18 S.W.3d 202, 206 (Tex. 2000). This immunity comes in the form
of the Workers’ Compensation Act’s proviso that recovery of workers’
compensation benefits “is the exclusive remedy” of employees “covered by
workers’ compensation insurance coverage.” Tex. Labor Code Ann. § 408.001.
       Consistent with this structure, the Texas Supreme Court has held that
employers are only “covered by workers’ compensation insurance coverage” for
purposes of the exclusive remedy provision if their workers’ compensation
policy covers the injured plaintiff–employee. Garza, 161 S.W.3d at 481. In
other words, to claim immunity from a plaintiff–employee’s lawsuit, it is not



       21 “[I]n determining if a general employee of a temporary employment agency is also
an employee of a client company for purposes of the Act, [Texas courts] consider traditional
indicia, such as the exercise of actual control over the details of the work that gave rise to the
injury.” Garza, 161 S.W.3d at 477. Further, “[t]he purposes underlying the Workers’
Compensation Act and its definitions of ‘employer’ and ‘employee’ indicate that the general
employer is, and should be, an ‘employer’ of a temporary worker even if a client company
directs the details of that employee’s work when the employee is injured.” Wingfoot Enters
v. Alvarado, 111 S.W.3d 134, 143 (Tex. 2003). The evidence supporting Burton’s allegations
of joint employment under the ADA also supports her claim that Manpower and Freescale
were co-employers under the Workers’ Compensation Act. But since Freescale is not the
“subscriber” responsible for Burton’s workers’ compensation coverage, the question of
employment is beside the point. See Bouchet, 963 S.W.2d at 56.
                                               33
   Case: 14-50944    Document: 00513148433        Page: 34    Date Filed: 08/10/2015



                                   No. 14-50944
enough to point to coverage generally; the employer must show coverage as to
the injured plaintiff–employee.
      The purpose of Section 451.001 is “to protect persons entitled to benefits
under the Workers’ Compensation Act and to prevent them from being
discharged for filing claims to collect those benefits.” Trico Techs. Corp. v.
Montiel, 949 S.W.2d 308, 312 (Tex. 1997) (per curiam); see also Kerrville State
Hosp. v. Fernandez, 28 S.W.3d 1, 9 (Tex. 2000).              The provision has no
application where its purpose is not implicated—as where the defendant–
employer is a nonsubscriber. See Bouchet, 963 S.W.2d at 56
      Under Burton’s approach, despite having no stake in Burton’s workers’
compensation claim, Freescale would be subject to liability because it made the
unrelated and legislatively “encourage[d]” decision to provide coverage for its
permanent employees. See Wingfoot Enters., 111 S.W.3d at 142. Imposition of
liability on this basis strikes us as purposeless and cuts against “the Act’s
decided bias in favor of employers electing to provide coverage for their
employees.”   See id. at 140.      Moreover, it is inconsistent with reasoning
employed in multiple Texas Supreme Court cases including Bouchet, Wingfoot,
and Garza. Freescale did not provide workers’ compensation coverage for
Burton and is not subject to her Section 451.001 retaliation claim.
                                        B.
      To recover under Section 451.001, “an employee must show that the
employer’s discriminatory action ‘would not have occurred when it did had the
worker’s compensation claim not been filed.’” Trevino v. Ramos, 197 F.3d 777,
780 (5th Cir. 1999) (quoting Stevens v. Nat’l Educ. Ctrs., Inc., 990 S.W.2d 374,
380 (Tex. Ct. App. 1999)).        “This purely factual question centers on the
employee’s conduct and the employer’s motivation.” Id.
      We have held that there is evidence that Manpower participated in the
discriminatory termination of Burton, both by carrying out the actual
                                        34
   Case: 14-50944     Document: 00513148433     Page: 35   Date Filed: 08/10/2015



                                 No. 14-50944
termination and by participating in any related cover-up.        That evidence,
however, does not give rise to an inference that Burton was terminated because
she filed a workers’ compensation claim. Here, the evidence is that Freescale
was the driving force behind Burton’s termination. Manpower terminated
Burton’s assignment based on Akroyd’s request and in spite of the workers’
compensation claim. Dorsey testified that she recommended a final warning
instead of termination because it would give Burton a chance to improve and
also “because of the time, the correlation to Ms. Burton’s worker comp claim.”
(ROA.616.)    Contemporaneous e-mails between Freescale and Manpower
officials corroborate this claim. No evidence contradicts it.
      Burton had “the burden of establishing a causal nexus between [her]
filing of a workers’ compensation claim and [her] discharge.”        Parham v.
Carrier Corp., 9 F.3d 383, 386 (5th Cir. 1993). She has not carried that burden,
and summary judgment was properly granted with respect to the Section
451.001 retaliation claim.
                                CONCLUSION
      In conclusion, we agree with the retaliation judgment but disagree with
the summary judgment of the ADA claim. The judgment is REVERSED in
part and AFFIRMED in part. For further proceedings on the ADA claim, the
case is REMANDED.




                                       35